Citation Nr: 1023127	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
50 percent for schizophrenia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  A Travel Board hearing was held at the RO in 
January 2009 before the undersigned Acting Veterans Law Judge 
and a transcript of the hearing has been added to the claims 
file.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Instead, the Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice 
that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part 
of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has 
asserted that he is not employable by reason of his service-
connected schizophrenia.  The Board notes that the Veteran's 
TDIU claim was denied in the currently appealed rating 
decision issued in June 2005.  The Veteran did not initiate 
an appeal with respect to the denial of this claim, however.  
He and his wife testified credibly in January 2009 that the 
Veteran was not employable by reason of his service-connected 
schizophrenia.  In light of Rice, and because it appears that 
the Veteran has been advised of what is required to 
substantiate a TDIU claim, this claim is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected schizophrenia is manifested by deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, or mood; and is not manifested by total 
occupational and social impairment.

2.  The Veteran's claimed in-service stressors are too vague 
to be capable of corroboration by the U.S. Army and Joint 
Services Records Research Center (JSRRC). 

3.  The competent medical evidence does not contain a valid 
diagnosis of PTSD based on a corroborated in-service 
stressor.

4.  In testimony at his January 15, 2009, Board hearing, 
prior to the promulgation of a decision in the appeal, the 
appellant requested a withdrawal of his appeal with respect 
to the denial of his service connection claims for bilateral 
hearing loss and for tinnitus.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the Board 
finds that the criteria for a disability rating of 70 
percent, but no higher, for schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9203 (2009).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A , 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009). 

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issues of entitlement to service 
connection for bilateral hearing loss and for tinnitus.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2004, November 2005, and in 
August 2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence relating 
his claimed disabilities to active service and/or showing 
that his service-connected schizophrenia had worsened.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does support granting an increased rating to 70 percent for 
schizophrenia.  The evidence does not support granting 
service connection for PTSD.  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Veteran 
received Vazquez-Flores notice in May 2008.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2004 letter was issued to the appellant and his 
service representative prior to the June 2005 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  As will be explained below in greater detail, 
the appellant's increased rating claim for schizophrenia is 
being granted in part, and his service connection claim for 
PTSD is being denied.  The Veteran's service connection 
claims for bilateral hearing loss and for tinnitus are being 
dismissed because they were withdrawn prior to the 
promulgation of this decision.  The Board finds that any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  And any defect 
in the timing or content of the notice provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  The Veteran's complete Social 
Security Administration (SSA) records also have been obtained 
and associated with the claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which 
address the current nature and severity of his service-
connected schizophrenia.  With respect to the Veteran's claim 
of service connection for PTSD, there is no competent 
evidence of an in-service stressor and the Veteran's service 
treatment records show that he was not treated for PTSD at 
any time during active service.  There also is no evidence in 
the post-service treatment records that the Veteran has been 
diagnosed as having PTSD based on a corroborated in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  Thus, an examination is not required with 
respect to the Veteran's service connection claim for PTSD 
even under the low threshold of McLendon.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Increased Rating for Schizophrenia

The Veteran contends that his service-connected schizophrenia 
is more disabling than currently evaluated.  He testified in 
January 2009 that the symptomatology associated with his 
service-connected schizophrenia had worsened significantly in 
recent years, interrupting his sleep, causing significant 
depression, and resulting in frequent anger outbursts.  He 
also testified that the medication he had been prescribed to 
treat his schizophrenia was not working as effectively as it 
had in the past in treating his symptoms.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's service-connected schizophrenia currently is 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
DC 9203.  38 C.F.R. § 4.130, DC 9203 (2009).  A 50 percent 
rating is assigned under DC 9203 for schizophrenia manifested 
by manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9203 for 
schizophrenia manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9203 for 
schizophrenia manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The Board finds that the preponderance of the evidence 
supports a disability rating of 70 percent, but no higher, 
for schizophrenia.  The competent medical evidence shows that 
the Veteran's service-connected schizophrenia is manifested 
by deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood as a result of his 
service-connected schizophrenia.  The competent medical 
evidence does not indicate that the Veteran's service-
connected schizophrenia has been manifested by total 
occupational and social impairment.  These records show that, 
on VA outpatient treatment in January 2005, a significant 
history of non-compliance was noted.  The Veteran reported 
that none of the psychiatric medications which had been 
prescribed to treat his schizophrenia had worked "so he 
'tossed them' after a short period of time."  He also 
reported experiencing trouble with auditory hallucinations 
which were commanding and derogatory in nature but he was 
able to ignore those commands.

On VA examination in April 2005, the Veteran reported 
occasional marijuana smoking.  The VA examiner noted that the 
Veteran was unemployed and inactive.  The Veteran's marriage 
was not going so well.  The VA examiner also stated that the 
Veteran "cannot tolerate anybody behind him.  He has to look 
and check carefully.  Occasionally he has a strong feeling 
that other people talk about him and that he is being 
watched.  These are the residual paranoid manifestations of 
his illness, but he doesn't have active delusions now."  The 
Veteran had no false beliefs and his chronic schizophrenia 
was "not as intense as in his earlier years."  Mental 
status examination of the Veteran showed he was well-oriented 
with "good contact with outside reality."  His worst 
problem was irritability and he could not stand stressors.  
The VA examiner stated that the Veteran "was not really 
influenced harmfully because of" his paranoid schizophrenia 
"or at least just minimally."  The Veteran's Global 
Assessment of Functioning (GAF) score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood.  The diagnoses 
included schizophrenia "somewhat in the slowly burning out 
phase but still active," substance abuse in remission, and 
occasional marijuana smoking.

In November 2005, the Veteran complained of increased stress 
due to lack of work, feeling bored and angry, disturbed 
sleep, and lying awake ruminating.  He continued to endorse 
auditory hallucinations.  Mental status examination of the 
Veteran showed no psychomotor or speech abnormalities, no 
bizarre delusions, and no suicidal or homicidal ideation.  
The assessment was schizophrenia, chronic paranoid type.  The 
Veteran reported worsening auditory hallucinations in July 
2006 but denied any suicidal ideation or intent.

On VA examination in January 2008, the Veteran complained 
that his schizophrenia had worsened "because he is 
unemployed and having financial problems" and had 
experienced "a couple of substance abuse relapses" since 
April 2005.  The VA examiner noted that the Veteran had a 
total of 11 no-shows at the VA mental health clinic and had 
been in 2 substance abuse rehabilitation programs since his 
last VA examination in April 2005.  This examiner also noted 
that the Veteran "does not appear to be active in mental 
health treatment at this time."  The Veteran reported that 
"he cries a lot for no reason and has suicidal thoughts at 
times.  He feels uncomfortable around people and feels that 
people are sneaking up on him.  This appears to be related to 
the residual paranoia."  The Veteran also reported hearing 
voices "but this is mainly when he is trying to go to sleep 
or when he is alone and is very quiet."  The Veteran 
described these voices as saying derogatory things and always 
being negative.  He reported waking up and seeing his mother 
standing there.  He also reported experiencing anger and a 
short temper although he denied any recent physical 
aggression.  The VA examiner stated that the Veteran's mood 
was stable.  The Veteran stated that he had used marijuana 
for 15-20 years and had used crack cocaine since 1988 
although he had been clean and sober since a recent 
rehabilitation experience.  He stated that, although he had 
been separated from his wife after an "up and down" 
relationship, they were back together and he relied on her to 
take care of him.  He denied having any friends but reported 
interacting with family, primarily his brother-in-law.  He 
also reported going to church twice a week and being close to 
his church community.  The VA examiner stated, "  This seems 
to contradict his statement that he did not have any friends 
but he then clarified saying that they seemed more like a 
family.  He does go to some social events at his church and 
seems to feel more comfortable there."  The Veteran reported 
that he could complete his activities of daily living without 
significant impairment.  Although he was capable of caring 
for himself, he did not do much and let his wife take care of 
him.  

Mental status examination of the Veteran in January 2008 
showed that he was edgy, tense, and restless but did not show 
any overt signs of a thought disorder.  The VA examiner 
stated that it was difficult to separate the Veteran's 
reported paranoia from his cocaine use although his paranoia 
had been a chronic issue for him.  The Veteran's overall 
thought process was logical, coherent, and relevant.  He was 
well-oriented.  He denied any major problems with 
concentration or short- or long-term memory and these were 
normal.  The VA examiner also stated that it was difficult to 
separate the Veteran's reported auditory hallucinations from 
his substance abuse.  The Veteran also denied any manic 
symptoms and any recent homicidal ideation or intent.  The VA 
examiner noted that the Veteran's "problem behaviors have 
centered around anger and aggression which appears to be 
closely associated with his substance abuse."  The diagnoses 
included schizophrenia, paranoid type, in partial remission, 
cocaine dependence in current remission, cannabis abuse in 
full sustained remission, and alcohol abuse in full sustained 
remission.

On VA outpatient treatment in July 2008, the Veteran 
complained of feeling unmotivated, not wanting to shower some 
times, and feeling that everything aggravated him.  He also 
reported having no patience and no energy.  He felt less 
alert than he normally did.  He reported that, although he no 
longer used cocaine, he was smoking marijuana at least once a 
month because he was able to accomplish more "when he has 
marijuana on board."  He also reported that he had been 
through rehab 4 times.  He stated that his home situation 
with his wife had not changed much and he still felt that he 
was wife was resentful that she had to go to work when he 
became disabled.  He endorsed passive suicidal ideation but 
denied any plan or intent.  Mental status examination of the 
Veteran showed he was alert and oriented, spoke in a 
monotone, lacked enthusiasm, and appeared depressed and 
unenergetic.  He was not suicidal, homicidal, or psychotic.  
The VA examiner stated that the Veteran's "amotivational 
syndrome and mood syndrome may well be related to [his] use 
of marijuana."  The Veteran was advised that, as long as he 
was using marijuana, he could not expect to derive any 
benefit from prescription psychotropics.  Following VA 
outpatient treatment in December 2008, the Veteran was 
advised to increased his medication from 100 mg to 200 mg 
once a night and then to 300 mg once a night.

In January 2009, the Veteran reported that the increased 
medication helped him sleep better and "the voices are not 
as bad as before."  He also reported that he still got 
irritable "at times with lots of people" and worried about 
his marriage.  He also reported that he still had temper 
problems.  He denied any suicidal or homicidal ideation or 
visual hallucinations.  Mental status examination of the 
Veteran showed no psychomotor retardation or agitation, 
normal speech, logical and goal-directed thoughts, no 
suicidal or homicidal ideations or delusions, and full 
orientation.  The assessment was a history of paranoid 
schizophrenia.  The Veteran was advised to increase his 
medication to 400 mg at bedtime.

The Board finds that the competent medical evidence shows 
that the Veteran's schizophrenia is manifested by 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  The veteran has had 
conflict with others, including family members.  He has also 
expressed suicidal ideation, and in service even attempted 
suicide.  His VA examinations and treatment records show a 
consistently depressed mood.  He has impaired impulse control 
and has difficulty containing his anger.  The Veteran's 
Global Assessment of Functioning (GAF) score was 40, 
indicating some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  

The Veteran's schizophrenia is not manifested by total 
occupational and social impairment.  He has experienced 
hallucinations, but other than that he has none of the 
symptoms normally associated with total occupational and 
social impairment.  He does not exhibit grossly inappropriate 
behavior, or have delusions of any type.  Although he did 
attempt suicide many years ago, there is no indication that 
he is a current danger to himself or others other than the 
occasional suicidal ideation without plan or intent.  He does 
not exhibit an inability to perform activities of daily 
living, his hygiene is good, he is oriented as to time and 
place, and he exhibits no significant memory loss.  The 
veteran is married, albeit with conflict, and he attends 
church regularly.  There is no evidence of a thought disorder 
as the evidence shows his thought processes are normal and 
logical, and his speech was normal and clear. In short, there 
is no evidence that his schizophrenia is productive of total 
occupational and social impairment.

Resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's symptoms most closely approximate the 
rating criteria for a 70 percent rating for schizophrenia, 
but that his disability does not meet or more closely 
approximate the criteria for a 100 percent rating.  The 
Veteran's symptoms are on the border between a 50 percent and 
70 percent rating, and giving the benefit of the doubt to the 
Veteran results in a 70 percent rating. Without evidence of 
total occupational and social impairment, the Board finds 
that the criteria for a disability rating of 70 percent, and 
no higher, for paranoid schizophrenia have been met.  See 
38 C.F.R. § 4.130, DC 9203 (2009).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected paranoid 
schizophrenia.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected paranoid schizophrenia are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected paranoid schizophrenia.  
This is especially true because, as noted above, the 
Veteran's more recent treatment records suggest that his 
service-connected paranoid schizophrenia is in at least 
partial remission.  Moreover, the evidence does not 
demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  The Veteran 
reported at both his VA examination in April 2005 that his 
insulin dependent diabetes mellitus had impacted his prior 
employment.  The VA examiner concluded that the Veteran "was 
much more influenced negatively because of" his insulin 
dependent diabetes mellitus than because of his service-
connected paranoid schizophrenia.  A different VA examiner 
stated in January 2008 that he suspected that the Veteran's 
substance abuse "accounted for much of his problem" with 
securing and maintaining employment.  Although the Veteran 
subsequently testified before the Board in January 2009 that 
he quit working in 2004 because of increased paranoia, the 
Board finds his testimony less credible than what he reported 
to his VA examiners about why he stopped working closer in 
time to when he quit his former employment.  The Veteran also 
did not testify about his ongoing substance abuse problems 
which the VA examiner determined in January 2008 were 
responsible for his employment problems.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service connection for PTSD

The Veteran contends that he incurred PTSD as a result of 
active service.  He specifically contends that he began 
having problems with PTSD during active service after he 
received a letter from home stating that his mother and his 
newborn baby both were ill.  He stated that he began hearing 
voices at that time and sought in-service psychiatric 
treatment.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
Despite the Veteran's assertions to the contrary, there is no 
evidence in his contemporaneous service treatment records 
that he was treated for or diagnosed as having PTSD at any 
time during active service.  The Veteran does not contend, 
and his service personnel records do not show, that he was 
engaged in combat against the enemy during active service.  
Thus, service connection for PTSD on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board acknowledges that the Veteran has been 
treated since service separation for a variety of psychiatric 
complaints.  There is no competent medical evidence that he 
experiences any current disability due to PTSD, however.  The 
Board observes that, although the Veteran has received 
ongoing outpatient treatment for his service-connected 
paranoid schizophrenia, and although he was seen on VA 
psychiatric examinations on several occasions during this 
appeal, he did not report - and the VA examiners who saw him 
did not observe - any symptomatology which was attributed to 
his claimed PTSD.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  

The Veteran also does not contend-and the evidence does not 
show-that he engaged in combat with an enemy force during 
active service such that a diagnosis of PTSD, even if it were 
present, could be considered competent medical evidence.  As 
noted, the Veteran's service personnel records do not show 
any combat citations or awards such that his lay testimony, 
alone, could establish the incurrence of his claimed in-
service stressor.  In such cases, the record must contain 
other evidence which substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the Veteran has contended that his in-
service stressor occurred after he had received a letter from 
home which informed him that his mother and his newborn baby 
both were ill.  He reported that, when he learned that his 
mother and newborn baby were ill in September 1967 while he 
was overseas in Frankfurt, Germany, he requested leave and 
was denied.  He also reported that he had sought assistance 
from an Army chaplain who suggested that he seek psychiatric 
help.  The Veteran stated that, after he had attempted 
suicide on several occasions, he was hospitalized and then 
discharged "for mental condition."  

A review of the Veteran's DD Form 214 shows that he was 
discharged honorably for "Physical Disability" in April 
1968.  The Veteran's DA Form 20 indicates that he had 29 days 
of being absent without leave (AWOL) between January 11, 
1968, and February 8, 1968.  The Veteran's service personnel 
records indicate that he attempted suicide on several 
occasions in September 1967 by attempting to jump out of a 
moving jeep and by jumping out of a barracks window.  A 
Medical Board concluded in February 1968 that the Veteran was 
medically unfit for further military service due to, among 
other things, schizophrenic reaction, paranoid type, acute, 
severe.  Service treatment records attached to the Medical 
Board proceedings indicate that the Veteran's chief complaint 
was, " I want to go home."  It was noted that he had been 
in Germany only 3 weeks "when he became extremely concerned 
about his mother's health and began expressing the idea that 
he would kill himself if he were not returned to the United 
States."  A Physical Evaluation Board subsequently 
determined in March 1968 that the Veteran should be 
discharged from active service based on a schizophrenic, 
reaction, paranoid type, that was slightly severe.  The Board 
observes that the Veteran's reported in-service stressor 
concerning his mother and newborn baby's health in 1967 is 
not capable of corroboration by the JSRRC because the alleged 
incident involves civilians and the JSRRC does not maintain 
any records involving civilians.  The Board acknowledges, 
however, that a review of the Veteran's service personnel 
records shows that he attempted suicide in September 1967 by 
attempting to jump out of a moving jeep and by jumping from a 
barracks window.  The competent medical evidence does not 
show, however, that either of these suicide attempts were 
caused or contributed to by the Veteran's claimed PTSD.  
Instead, these records show that the Veteran attempted 
suicide as a result of a paranoid schizophrenic reaction 
which prompted his discharge from active service.  The Board 
also observes that, even if there were a medical opinion 
diagnosing PTSD based on the Veteran's claimed in-service 
stressor, an after-the-fact medical opinion cannot serve as 
the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Absent 
competent evidence, to include a medical nexus, diagnosing 
PTSD based on a corroborated in-service stressor, and without 
any credible evidence which corroborates the Veteran's 
claimed in-service stressor, the Board finds that service 
connection for PTSD is not warranted.

Finally, with respect to the Veteran's claims of service 
connection for bilateral hearing loss and for tinnitus, the 
Board notes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, 
through his/her authorized representative, testified before 
the Board on January 15, 2009, prior to the promulgation of 
this decision, that he was withdrawing his appeal for service 
connection for bilateral hearing loss and for tinnitus.  He 
also submitted a signed VA Form 21-4138 dated on January 15, 
2009, to that effect.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the Veteran's claims of service connection for 
bilateral hearing loss and for tinnitus.  Accordingly, the 
Board does not have jurisdiction to review these claims and 
they are dismissed.


ORDER

Entitlement to a disability rating of 70 percent for 
schizophrenia is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is dismissed.

Entitlement to service connection for tinnitus is dismissed.


REMAND

As noted in the Introduction, a review of the record 
indicates that the Veteran contends that he is not employable 
by reason of his service-connected disabilities.  The 
Veteran's TDIU claim was denied by the RO in June 2005 and 
was not appealed.  He testified at his January 2009 Board 
hearing that he had quit his job in 2004 because of 
increasing paranoia which he related to his service-connected 
schizophrenia.  The Veteran also testified that he had been 
unable to return to work since 2004 because of his worsening 
service-connected schizophrenia.  The Veteran's wife 
testified that the Veteran was unable to work because his 
service-connected schizophrenia severely impacted and limited 
his ability to sleep at night.  Although the Veteran does not 
meet the schedular criteria for a TDIU, in light of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), and the Veteran's 
contentions regarding his unemployability, and because it 
appears that the Veteran has been informed of what is 
required to substantiate this claim, it is remanded to the RO 
for adjudication.  See 38 C.F.R. § 4.16 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination 
to determine the impact of his service-
connected schizophrenia on his 
employability.  The claims file must be 
made available to the examiner(s) for 
review.

The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to opine whether, following 
a review of the claims file and physical 
examination of the Veteran, the Veteran's 
service-connected schizophrenia renders 
him unable to secure or follow a 
substantially gainful occupation (more 
than marginal employment).  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or her 
examination report.

2.  Review the VA examination report after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.  If they were not, 
return the claims file to the examiner(s) 
and request that the questions to answered 
so that the report is adequate for rating 
purposes.

3.  Thereafter, readjudicate the Veteran's 
TDIU claim.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


